TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 14, 2021



                                     NO. 03-19-00244-CR


                               Christopher Hamilton, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. However, there was error in the judgments that require correction.

Therefore, the Court modifies the trial court’s judgments as follows: We modify the judgment

for murder to state that the “Statute for Offense” is section 19.02(b) of the Penal Code and

modify the judgments for the two counts of aggravated robbery to state that the “Statute for

Offense” is section 29.03(a) of the Penal Code. The judgments, as modified, are affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.